Case: 18-12820   Date Filed: 05/15/2019   Page: 1 of 4


                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12820
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 8:18-cv-00595-SDM-CPT



DAVID STANLEY VAUGHAN,

                                                         Petitioner–Appellant,

                                 versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                      Respondents–Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (May 15, 2019)

Before ROSENBAUM, BRANCH, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 18-12820     Date Filed: 05/15/2019    Page: 2 of 4


      David Vaughan, a state prisoner proceeding pro se, appeals the district

court’s dismissal as untimely of his 28 U.S.C. § 2254 petition for a writ of habeas

corpus. He argues that the 2018 Florida state court order amending his original

1997 judgment of conviction constituted a new judgment that reset the

Antiterrorism and Effective Death Penalty Act’s (“AEDPA”) one-year statute of

limitations. He asserts that what matters for the purposes of the AEDPA’s timing

requirements is whether a new piece of paper labelled “judgment” was issued by

the state court, and he characterizes his amended and re-recorded state-court

judgment as such a piece of paper.

      We review de novo the district court’s dismissal as untimely of a petition for

a writ of habeas corpus. Damren v. Florida, 776 F.3d 816, 820 (11th Cir. 2015).

The AEDPA imposes a one-year statute of limitations for filing a § 2254 petition

that begins to run from the latest of four possible events, including, in relevant part,

the date on which the judgment of conviction becomes final. 28 U.S.C.

§ 2244(d)(1)(A). The final judgment in a criminal case means the sentence.

Burton v. Stewart, 549 U.S. 147, 156 (2007). Accordingly, we have held that the

“AEDPA’s statute of limitations begins to run when the judgment pursuant to

which the petitioner is in custody, which is based on both the conviction and the

sentence the petitioner is serving, is final.” Ferreira v. Sec’y, Dep’t of Corr.,

494 F.3d 1286, 1293 (11th Cir. 2007). “[T]he judgment to which AEDPA refers is


                                           2
              Case: 18-12820       Date Filed: 05/15/2019   Page: 3 of 4


the underlying conviction and most recent sentence that authorizes the petitioner’s

current detention.” Id. at 1292.

      In Patterson v. Sec’y, Fla. Dep’t of Corr., the petitioner was sentenced to

two consecutive life sentences, an additional 311 months’ imprisonment, and

chemical castration, for burglary, aggravated kidnapping of a child, and 2 counts of

capital sexual battery. 849 F.3d 1321, 1323 (11th Cir. 2017) (en banc). After

filing an unsuccessful § 2254 petition, the petitioner filed a Fla. R. Crim. P. 3.800

motion to correct his sentence in a Florida state court, challenging the portion of

his sentence that required chemical castration. Id. at 1324. The Florida court

granted the motion and issued an order stating that the petitioner would not have to

undergo chemical castration. Id. Thereafter, the petitioner filed another § 2254

petition challenging his convictions, which the district court dismissed as second or

successive. Id.

      Sitting en banc, we affirmed the district court’s dismissal, concluding that

the § 2254 petition was second or successive because the Florida court’s grant of

the Rule 3.800 motion did not create a “new judgment.” Id. at 1325–26. We

reasoned that a “judgment” for purposes of § 2244 is the judgment authorizing the

prisoner’s confinement, and the amended order, while prohibiting chemical

castration, did not address the petitioner’s term of imprisonment that had been

imposed by the initial criminal judgment. Id. at 1326. We emphasized that the


                                           3
              Case: 18-12820    Date Filed: 05/15/2019    Page: 4 of 4


state court did not change the petitioner’s term of imprisonment, impose a new

sentence, or enter a corrected sentence and a new judgment when it granted the

Rule 3.800 motion. Id. In short, the relevant question is not whether the sentence

has been changed, but whether there has been the issuance of a new judgment

authorizing the prisoner’s confinement. Id. at 1326–27.

      The district court did not err in dismissing Vaughan’s petition. The state

court order amending his original 1997 judgment of conviction did not constitute a

new judgment that reset the AEDPA’s one-year statute of limitations for filing a

§ 2254 petition because he remained in custody pursuant to the original judgment

and his term of imprisonment was not altered by the amendment.

      AFFIRMED.




                                         4